Opinion by
Mb. Justice Jones,
In view of our holding in Mastrangelo v. Buckley, 433 Pa. 352, 250 A. 2d 447 (1969), decided this date enjoining, inter alia, the enforcement of Philadelphia City Council Bill No. 825 increasing the tax on outdoor parking lots from 10% to 20%, we need not consider the present appeal pressing additional arguments for the invalidity of that Bill. The appeal is, therefore, dismissed.
Appeal dismissed. Each party to pay own costs.
Mr. Justice Cohen and Mr. Justice Eagen dissent.